Citation Nr: 0320753	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for 
hypertensive vascular disease, currently evaluated as 10 
percent disabling, to include the issue of whether a 
reduction in the rating of this disability from 20 percent to 
10 percent was warranted.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from February 1987 to 
August 1988.  

In an October 1996 Department of Veterans Affairs (VA) rating 
decision, the veteran's claim of entitlement to service 
connection for hypertension was granted.  A 20 percent 
disability rating was assigned.

This appeal arises out of a May 1999 rating action entered by 
the VA Regional Office in Newark, New Jersey.  In that rating 
action the veteran's disability evaluation was reduced from 
20 percent to 10 percent.  The issue was perfected for appeal 
in August 2000.  


REMAND

The veteran has challenged the reduction in the disability 
assigned for his service-connected hypertension from 20 
percent to 10 percent.  The veteran also appears to contend 
that, notwithstanding the propriety of the reduction, his 
hypertension is entitled to a disability rating in excess of 
the currently assigned 10 percent.

The record in this case reflects that the veteran's 
disability has been evaluated under the provisions of 
38 C.F.R. Diagnostic Code 7101 [hypertensive vascular 
disease].  It does not reflect, however, that consideration 
has been given to the provisions of Diagnostic Code 7007 
[hypertensive heart disease].  In addition, it does not 
appear that the veteran has been examined for VA purposes in 
connection with his claim since March 1999.  Under these 
circumstances, the Board believes that additional evidentiary 
development is required.  

The record also shows that the only mention to the veteran of 
his rights and obligations under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), occurred in a 
May 2003 supplemental statement of the case.  This notice did 
not fully explain the duties owed by VA to claimants, or 
claimants' obligations in this regard, as is required by 
38 U.S.C. § 5103 [as part of notice given claimants, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant].  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
 
In this case, the veteran has not been specifically advised 
in accordance with the VCAA, as interpreted by the United 
States Court of Appeals for Veterans Claims in Quartuccio, as 
to what evidence would substantiate his claims, and if 
existent, which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must also remand the case because the 
veteran was not  provided adequate notice under the VCAA and 
the Board is without authority to do so.  

This case is therefore remanded to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  Appropriate action should be taken to ensure 
full compliance with the notice provisions of 
38 U.S.C.A. § 5103 including notification to the 
veteran of his responsibilities in regard to his 
claim, and those of VA.  

2.  The veteran should be contacted and asked to 
provided the names and addresses of any health care 
providers who have treated him for hypertension 
since March 1999.  After securing appropriate 
consent from the veteran, VBA should then attempt 
to obtain such records.   In any case, copies of 
any records of his treatment from the Philadelphia 
VA Medical Center dated after February 2003 should 
be associated with the claims file.  If any sought 
after records cannot be obtained, the veteran 
should be so notified and given the opportunity to 
submit such records himself.  

3.  The veteran should be scheduled for a 
cardiovascular examination to ascertain the extent 
of his current disability.  The claims folder 
should be provided to the examiner prior to the 
examination so that he or she may be familiar with 
the veteran's pertinent history, and any tests or 
consultations the examiner deems necessary should 
be performed.  In any report provided it is 
requested that the veteran's workload capability in 
METs be set forth (or an estimation of that 
capability if exercise testing cannot be done for 
medical reasons), together with comments as to 
whether there is evidence of cardiac hypertrophy or 
dilation.  The examiner also should indicate 
whether there is left ventricular dysfunction 
present, and include the ejection fraction.  

4.  Upon completion of the above development, the 
veteran's claim should be re-adjudicated, applying 
all potentially applicable diagnostic codes.  If 
the benefit sought remains denied, the veteran 
should be issued a supplemental statement of the 
case and afford the appropriate opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified, although he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




